Citation Nr: 1816664	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Appellant served in the Army National Guard (ANG) of Virginia from February 1988 to April 1991, and he had an additional period of service in the Army Reserve (Reserve).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the VA RO.

The Appellant participated in a hearing before the undersigned in August 2016, and a transcript of this hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Further development is required before the Board may adjudicate the Appellant's claims for service connection for a gastrointestinal disability and chronic sinusitis.

Though the Appellant served in the ANG and Reserve, the dates of the Appellant's active duty service (if any), his active duty for training (ACDUTRA), and his inactive duty for training (INACDUTRA), have not been enumerated by date and year, nor has such information been made available to examiners for review.  Thus, on remand, the AOJ should take all appropriate efforts to confirm such dates of service.

Additionally, while the record contains certain medical evidence relating to the Appellant's service in the ANG, the AOJ has not attempted to obtain medical records relating to the Appellant's Reserve service.  On remand, the AOJ should attempt to obtain from any appropriate repository all medical records associated with the Appellant's period of service in the Reserve, including any records relating to the Appellant's December 2001 sinus surgery.  Following this development, the AOJ should then arrange for the Appellant to undergo additional VA examinations addressing the nature and etiology of his gastrointestinal disability and chronic sinusitis.  

With regard to the Appellant's chronic sinusitis, the Board acknowledges that the Appellant has provided opinions from April 2012, October 2013, July 2014, and August 2014 in support of a connection between his sinusitis and his annual training period that commenced on April 15, 2002.  With that said, while an April 2002 x-ray examination showed residual right maxillary mucosal thickening, it also referred to a December 2001 endoscopic surgery involving the creation of a sinus window to facilitate drainage.  None of the private opinions that the Appellant has provided address the presence of this December 2001 surgery at all, and this omission detracts from the probative value that the Board assigns to such opinions.  An additional examination addressing the etiology of the Appellant's sinus disability should be provided to the Appellant on remand.  

Similarly, with regard to the Appellant's gastrointestinal disability, by way of history, the Board notes that on June 23, 2002, which appears to be during a period of ACDUTRA service, the Appellant complained that he did not feel well, with abdominal cramping, nausea, and four episodes of watery bowel movements.  The Appellant was assessed with mild-to-moderate dehydration associated with exercise or food poisoning.  In March 2004, a clinician noted that the Appellant's use of pain and anti-inflammatory medications in treatment of his non-service-connected neck pain and left-sided radicular symptoms aggravated his symptoms of gastroesophageal reflux disease (GERD).  Similarly, in September 2010, the Appellant associated his chronic gastritis with the medications used to treat his cervical symptoms.  The Board acknowledges that the Appellant has provided opinions from April 2012, October 2013, and July 2014, in support of a connection between his gastrointestinal disability his period of ACDUTRA service commencing on June 21, 2002.  With that said, none of the private opinions that the Appellant has provided address the Appellant's own assertions that his gastrointestinal symptoms related to his use of medications to treat a condition that is not service-connected.  An additional examination addressing the etiology of the Appellant's gastrointestinal disability should be provided to the Appellant on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate efforts to confirm the Appellant's dates of active duty service, ACDUTRA service, and INACDUTRA service, and enumerate such dates to the extent possible by month, day, and year.  This enumeration must be clear and should consist of more than simply the Appellant's pay records or retirement points.  After this action is completed, prepare a summary of the appellant's service dates, separated by active duty, ACDUTRA, and INACDUTRA, for the use of the examiner in paragraph 3.

2.  Attempt to obtain from any appropriate repository of such records all medical records relating to the Appellant's service in the Reserve, including records relating to the Appellant's December 2001 sinus surgery.  The AOJ should document all efforts undertaken to obtain such records, and the Appellant should be so informed.  

3.  After completing the first two directives, schedule the Appellant for a VA examination to determine the nature and etiology of his gastrointestinal disability and sinusitis.  The examiner should be provided with the summary of active duty, ACDUTRA and INACDUTRA dates prepared in connection with paragraph 1.  After an examination of the Appellant and review of the Appellant's claims file, and describing the nature of the Appellant's claimed disabilities, the examiner should:

a) To the extent that any periods of active duty service are identified pursuant to the first directive above, then answer the following questions for any such periods of active duty service.  If the Appellant had no periods of active duty service, please answer only question b) below.

i) If a gastrointestinal disability or sinusitis disability did not clearly and unmistakably exist prior to any period of active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Appellant's gastrointestinal disability or sinusitis originated during, or is etiologically related to, any period of active duty service.  

ii) If a gastrointestinal disability or sinusitis did clearly and unmistakably exist prior to any period of active duty service, provide an opinion as to whether the pre-existing gastrointestinal disability or sinusitis clearly and unmistakably (obviously, manifestly, and undebatably) was not aggravated (meaning the underlying disability increased in severity beyond the natural progression of the disability) during any subsequent period of active duty service.

b) With respect to any period of ACDUTRA or INACDUTRA service, provide an opinion as to whether the Appellant's gastrointestinal or sinus disability was caused or aggravated (that is, permanently worsened) by any incident of his ACDUTRA or INACDUTRA service.  

4.  Then readjudicate the claims.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


